Citation Nr: 0721548	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-19 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for coronary artery 
disease (CAD) with a history of coronary artery bypass 
graft, claimed as secondary to service connected diabetes 
mellitus.

2.	Entitlement to service connection for peripheral vascular 
disease (PVD), left lower extremity, claimed as secondary 
to service connected diabetes mellitus.

3.	Entitlement to service connection for PVD, right lower 
extremity, claimed as secondary to service connected 
diabetes mellitus.


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted service connection for diabetes mellitus and denied 
secondary service connection for CAD and PVD of the bilateral 
lower extremities.  The RO issued a notice of the decision in 
March 2005, and the veteran timely filed a Notice of 
Disagreement (NOD) in April 2005.  As explained in greater 
detail below, the veteran has made clear that he is 
specifically appealing the denial of secondary service 
connection for CAD and PVD on an aggravation basis.  See 38 
C.F.R. § 3.310; (2006); Allen v. Brown, 7 Vet. App. 439 
(1995); 71 Fed. Reg. 52744 (2006).  

The RO provided a Statement of the Case (SOC) in April 2005 
and thereafter, in June 2005, the veteran timely filed a 
substantive appeal.  The RO issued Supplemental Statements of 
the Case (SSOCs) in July 2005, November 2005, February 2006 
and March 2007.  

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide or failed to provide in a timely 
fashion, no prejudice to the veteran resulted.

2.	The veteran is service connected for diabetes mellitus, 
and he currently has CAD and PVD (or peripheral arterial 
disease (PAD)); although the record contains two 
conflicting medical opinions as to whether the veteran's 
diabetes aggravated his CAD or PVD, the more detailed and 
persuasive of the opinions concludes that it is less 
likely than not that the diabetes aggravated either of 
these disorders.   


CONCLUSIONS OF LAW

1.	The veteran's CAD was not aggravated by his service 
connected diabetes mellitus.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a) (2006).

2.	The veteran's PVD (or PAD) of the left lower extremity was 
not aggravated by his service connected diabetes mellitus.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2006).

3.	The veteran's PVD (or PAD) of the right lower extremity 
was not aggravated by his service connected diabetes 
mellitus.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  



a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2004 letter sent to the veteran by the RO adequately 
apprised him of most of the information and evidence needed 
to substantiate the claims, and of the notice the RO failed 
to supply, no prejudice to the veteran resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The December 2004 letter from the RO satisfies most of these 
mandates.  It clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  This correspondence made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  It additionally apprised the 
veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claims, and also 
specifically asked the veteran to provide VA with any other 
supporting evidence in his possession.  

The December 2004 RO letter also informed the veteran about 
the type of evidence needed to support a direct service 
connection claim, namely, proof of: (a) an injury in military 
service or disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease; (b) a current physical or mental disability; and (c) 
a relationship between the current disability and an injury, 
disease or event in service.  The RO failed, however, to 
apprise the veteran of the type of evidence required to 
substantiate his secondary service connection claims.  Where 
such an error occurred, the Board must presume the error to 
be prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, while the RO failed to apprise the 
veteran of the evidence needed to substantiate his service 
connection claims on a secondary basis, the Board finds that 
no prejudice to him resulted, as he has demonstrated actual 
knowledge of this information, as reflected in his August 
2005 correspondence, where he proclaimed "I am not claiming 
my heart disease occurred during my time in service.  Nor am 
I claiming my type II diabetes caused my heart disease.  I am 
claiming that under VA regulations that any disease or 
condition that is complicated by a service connected 
condition may be also deemed service connected."  See 
Dalton, 21 Vet. App. at 30 (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  See 38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995); 71 Fed. Reg. 52744 (2006).  Accordingly, the 
prejudice presumed as a result of the deficient VCAA notice 
has been rebutted.  The Board also notes that the regulation 
pertaining to secondary service connection (38 C.F.R. § 
3.310) was included and discussed in the Statement of the 
Case sent to the veteran and his representative. 

The Board thus finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
December 2004 letter.  The RO did supply notice of these 
elements in a March 2006 letter, however.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the March 2005 RO decision that is the subject of this appeal 
in its December 2004 letter.  As noted above, however, the RO 
did not supply notice of the two Dingess elements until March 
2006, approximately one year after the RO decision.   
Notwithstanding the belated Dingess notice, the Board 
determines that the RO cured this defect by providing this 
complete Dingess notice together with readjudication of the 
claims, as demonstrated by the March 2007 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       
  
b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive October 2005 and February 2007 VA examinations, which 
were thorough in nature and adequate for the purposes of 
deciding these claims.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Secondary Service Connection
Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the 
aggravation of a non-service-connected [secondary] condition 
by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a)").  If a veteran succeeds in 
establishing service connection for a secondary condition, 
"the secondary condition shall be considered a part of the 
original condition."  38 C.F.R. § 3.310(a).  

The Board acknowledges that VA recently amended 38 C.F.R. 
§ 3.310, effective October 10, 2006.  This amendment added 
the following provision to this regulation:  "(b) 
Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  38 C.F.R. § 3.310 (2006).  VA amended § 
3.310 "because of a court decision [Allen v. Brown, 7 Vet. 
App. 439 (1995)] that clarified the circumstances under which 
a veteran may be compensated for an increase in the severity 
of an otherwise nonservice-connected [disability,] which is 
caused by aggravation from a service-connected 
[disability]."  71 Fed. Reg. 52744 (Sept. 7, 2006).  Thus, 
"[t]he intended effect of this amendment is to conform VA 
regulations to the [Allen] court's decision."  71 Fed. Reg. 
52744 (Sept. 7, 2006).  Because this amendment is in the 
nature of a clarifying revision, rather than a substantive 
change, and because VA clearly expressed its intent to 
conform this regulation to already-existing case law, the 
Board will employ the same analysis as it has since Allen and 
consistent with the principles contained therein, as outlined 
above.       

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
A November 2004 letter form the veteran's private physician, 
Dr. W.D.E., conveys that the veteran had long-term 
atherosclerotic heart disease and an arterocoronary artery 
bypass surgery in April 1999.  The physician also reports 
that the veteran had a history of PVD and hyperlipidemia as 
well as recurrent chest discomfort.   

In a letter from Dr. A.D.S., dated December 2004, he 
indicated that the veteran had heart disease, hyperlipidemia, 
hypertension and had recently developed diabetes, with was 
controlled with diet.  

In his January 2005, April 2005 and June 2005 
correspondences, the veteran made clear his intention to 
pursue service connection for CAD and PVD as secondary to 
diabetes mellitus based on aggravation of these disorders by 
his service connected diabetes.  As noted above, in an August 
2005 letter, the veteran declared, "[t]o clarify my stance . 
. . please note that I am not claiming my heart disease 
occurred during my time in service.  Nor am I claiming my 
type II diabetes caused my heart disease.  I am claiming that 
under VA regulations that any disease or condition that is 
complicated by a service connected condition may be also 
deemed service connected." 

In February 2005, the veteran submitted to a VA examination.  
The examiner noted the veteran's reported diabetes diagnosis 
in November 2004, as well as his development of hypertension 
and CAD prior to that in 1992, and PVD.  The veteran 
complained of numbness in the feet for more than 15 years, 
and the examiner attributed this to his PVD.  The veteran had 
a long history of cigarette smoking, which commenced in 1960 
and ended in 2003.

After performing a physician examination, the VA clinician 
offered the following impressions: that the veteran had 
hypertension and CAD, both beginning in 1992, and unrelated 
to his diabetes mellitus, and that his PVD was unrelated to 
diabetes mellitus.  He also concluded that the veteran's CAD 
and PAD were "directly related to his long smoking history 
of heavy cigarette smoking and to the hypercholesterolemia."   

Another private medial note by Dr. W.D.E., this one dated 
August 2005, conveys that the veteran had severe 
atherosclerotic heart disease, and subsequently developed 
diabetes, "which will clearly aggravate and accelerate 
atherosclerosis now and in the future."  

The veteran again submitted to a VA examination in October 
2005.  The physician reviewed the claims file and noted the 
veteran's 2004 diabetes diagnosis as well as his 1992 heart 
disease diagnosis.  He also commented that the veteran had 
smoked at least a pack of cigarettes per day for some 35 
years, finally quitting in 2002.  

After performing a physical examination, the VA physician 
concluded that the veteran had CAD since 1992 and had very 
mild diabetes.  Accordingly, he determined that the veteran's 
CAD most likely was due to the smoking and not due to 
diabetes.  As for the veteran's PVD, the physician stated 
that it, too, was most likely due to smoking and not to the 
diabetes.  He offered no opinion as to whether the veteran's 
diabetes aggravated or permanently worsened the CAD or PVD.  

In February 2007, VA obtained a medical opinion to ascertain 
the likelihood that the veteran's service connected diabetes 
aggravated his CAD and PVD.  The clinician reviewed the 
claims file and noted that the veteran's diabetes had been 
well controlled with diet modification, as evidenced by his 
hemoglobin levels, which were all below 7.  The examiner also 
noted the veteran's other risk factors, such as smoking, for 
his CAD and PAD.  She concluded that because the veteran's 
"diabetes has been well-controlled since diagnosis in 2004 
with diet alone, it is very unlikely that this in any way 
aggravated his coronary artery disease and peripheral artery 
disease which were present prior to the diagnosis.  
Therefore, it is my opinion that it is not at least as likely 
as not that the [veteran's] diabetes aggravated his coronary 
artery disease or peripheral artery disease."       

b. Discussion
As outlined above, the veteran currently is service connected 
for diabetes mellitus and has current diagnoses of CAD and 
PVD (or PAD).  In addition, the veteran has made clear his 
intention to pursue the instant claim solely on the theory 
that his service connected diabetes mellitus has aggravated 
his CAD and PVD.  Accordingly, the only issue to be resolved 
consists of determining whether such aggravation has 
occurred.  The Board concludes that the evidence weighs 
against a positive finding in this regard.  

In the instant case, the Board recognizes that the record 
contains two conflicting medical opinions with regard to 
whether the veteran's service connected diabetes has 
aggravated his CAD and PVD.  Specifically, the most recent 
February 2007 VA medical opinion weighs against the veteran's 
claims, while Dr. W.D.E.'s August 2005 opinion weighs in 
favor of the claims.  In such a circumstance, the Board must 
determine how much weight to afford each opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board 
may place greater weight on one medical professional's 
opinion over another, depending on factors such as the 
reasoning employed, medical expertise, the thoroughness and 
detail of the opinion, whether or not, and the extent to 
which, they reviewed prior clinical records or the claims 
file, and other evidence.  See id., at 470-71 ("The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches"); accord 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In the 
Board's assessment of a medical opinion, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  The Board's determination in this regard must be 
explained in a statement providing adequate reasons and 
bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting 
that the Board may "favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases").     
  
Bearing in mind these principles, the Board finds the 
unfavorable February 2007 VA medical opinion to be more 
persuasive than Dr. W.D.E.'s August 2005 favorable opinion.  
Specifically, while Dr. W.D.E. had treated the veteran for 
years, his opinion as to whether the veteran's diabetes 
likely aggravated his CAD and PVD appears to be prospective 
in nature (i.e., the diabetes "will" aggravate and 
accelerate atherosclerosis "now and in the future"), rather 
than a current assessment of aggravation.  Also, he provided 
no rationale for his conclusion, but instead merely asserted 
that the veteran's diabetes "will clearly aggravate" his 
other disorders.  In contrast, the February 2007 VA examiner, 
who reviewed the entire claims file, offered a rationale for 
her opinion, reasoning that because of the mild nature of the 
veteran's diabetes mellitus, which required only diet 
monitoring since the 2004 diagnosis, it was less likely than 
not that the diabetes had aggravated the veteran's non-
service connected CAD or PVD.  In the Board's judgment, this 
more detailed opinion carries greater probative weight on the 
aggravation issue than the August 2005 favorable opinion, and 
therefore the claims must be denied.      


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for CAD with a history of coronary artery 
bypass graft, claimed as secondary to service connected 
diabetes mellitus, is denied.

Service connection for PVD, left lower extremity, claimed as 
secondary to service connected diabetes mellitus, is denied.

Service connection for PVD, right lower extremity, claimed as 
secondary to service connected diabetes mellitus, is denied.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


